       Case: 3:18-cv-00580-jdp Document #: 118 Filed: 10/04/19 Page 1 of 2




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF WISCONSIN

 COMPLIANT PHARMACY ALLIANCE
 COOPERATIVE,
                Plaintiff,
                                                         CASE NO. 18-CV-580
        v.

 AMERISOURCEBERGEN DRUG CORPORATION and
 AMERISOURCEBERGEN CORPORATION,

                Defendants.


             STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the parties that, pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(ii), the above-captioned action is voluntarily dismissed, with

prejudice, and without fees, costs or disbursements as against any party.




                                                1
       Case: 3:18-cv-00580-jdp Document #: 118 Filed: 10/04/19 Page 2 of 2




Respectfully submitted,

BOIES SCHILLER FLEXNER LLP                 BLANK ROME LLP


By: /s/ Philip J. Iovieno                  By: /s/ Larry R. (Buzz) Wood, Jr.
    Philip J. Iovieno                          Larry R. (Buzz) Wood, Jr.
    Ryan T. McAllister                         Sophia Lee
    Mark A. Singer                             Daniel S. Morris
    30 South Pearl Street                      130 North 18th Street
    Albany, New York 12207                     Philadelphia, PA 19103
    Tel: (518) 434-0600                        Tel: (215) 569-5500
    piovieno@bsfllp.com                        lwood@blankrome.com
    rmcallister@bsfllp.com                     slee@blankrome.com
    msinger@bsfllp.com                         morris-d@blankrome.com

    Nicholas A. Gravante, Jr.
    55 Hudson Yards                        HANSEN REYNOLDS LLC
    New York, NY 10001
    Tel: (212) 446-2300                    By: /s/ Timothy M. Hansen
    ngravante@bsfllp.com                       Timothy M. Hansen, SBN 1044430
                                               301 N. Broadway, Suite 400
                                               Milwaukee, WI 53202
    Attorneys for Compliant Pharmacy           Tel: (414) 455-7676
    Alliance Cooperative                       thansen@hansenreynolds.com

                                               John W. McCauley, SBN 1104739
                                               10 East Doty Street, Suite 800
                                               Madison, WI 53703
                                               Tel: (508) 841-1510
                                               jmccauley@hansenreynolds.com

                                                Attorneys for AmerisourceBergen
                                                Corporation and AmerisourceBergen
                                                Drug Corporation


Dated: October 4, 2019                     Dated: October 4, 2019




                                       2
